SCHWAB, C. J.,
concurring.
I agree with the reasoning of and the result reached by the majority, but wish to add a few comments. Although the regulation in question does not specifically so state, it seems rather apparent to me that the purpose of the regulation in question is to provide each branch manager with a fund which the manager can use in an extreme case to alleviate the harshness of the regulations limiting emergency assistance to one 30-day period in any 12 consecutive months. Thus the grant of discretion to branch managers is very broad and one which by its very nature involves primarily subjective judgments.
While the rule enunciated in Home Plate, Inc. v. OLCC, 20 Or App 188, 530 P2d 862 (1975), and McCann v. OLCC, 27 Or App 487, 556 P2d 973 (1976), rev den (1977), applies, not all the language of those decisions is necessarily pertinent in a case such as the *640one before us. I am thinking particularly of that part of Home Plate which states:
«* * * The less circumscribed an agency is by the legislative grant of power to it and by its own regulations augmenting that grant, the more detailed and precise its explanation of its actions exercising the powers granted to it must be. * * *” 20 Or App at 190-91.
Here, a simple statement of reason, a statement sufficient to show an exercise of discretion as distinguished from a decision based on caprice, would have been sufficient.
Further, I think this case demonstrates that with the best of intentions the makers of administrative law are, in some instances, drowning people in a sea of due process. If emergency assistance is going to be of value as such, it has to be available before the emergency has destroyed the one who needs it. The emergency, if it existed, occurred in April of 1977. In February of 1978, after wending her way through administrative channels to the Court of Appeals, the claimant is told to wend her way back for still further proceedings which sometime later in 1978 may or may not produce some funds to meet an April 1977 emergency. And if she is not entitled to those funds, and I do not read the majority opinion as implying that she is or is not, the government will have won a truly pyrrhic victory. If her application had been honored in the first place, I am certain that the amount of the grant would have been infinitesimal as compared to the cost to the government of litigating her claim. Those costs include claimant’s legal services. Obviously she could not have afforded a lawyer had Legal Aid not come to her assistance — at substantial public expense.
There are many claims against government agencies which involve people of limited means. Even given unlimited means, does due process demand a system so complex and costly in terms of both time and money that victory for either party is inevitably a financial *641disaster for both? Various procedures have been provided within the judicial system which at least partially meet the problem — witness the small claims court and the provision for limited review only from judgments of municipal courts.
Insofar as administrative procedures are statutorily mandated, only the legislature can change them. Insofar as we in the judicial branch flesh out and augment those procedures, we should be careful that our concern with due process manifests itself in rulings which do not create a system which destroys the substance that the form is ostensibly designed to protect. If administrative procedures are going to be of real benefit to the vast majority of people and to their governments, there is a need for a system of simple and expeditious review of cases such as the one before us.